Citation Nr: 1233838	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-07 168	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for a left eye disorder, status post cataract extraction with lens replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran had active service from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the Veteran also perfected the issue of entitlement to service connection for peripheral neuropathy of the lower extremities.  However, in a December 2011 rating decision, the RO granted service connection for such disability.  Therefore, that issue is no longer before the Board.

In a brief presented by the Veteran's representative in August 2012, a claim for service connection for a right eye disorder status post cataract extraction with lens replacement, to include as secondary to service-connected diabetes mellitus type II, was raised and it was argued that this claim was inextricably intertwined with the claim for an initial compensable rating for the left eye disorder.  A claim for service connection for a right eye disorder was previously denied in a June 2008 rating decision.  Thus, the issue is whether new and material evidence has been received to reopen a previously denied claim for service connection for a right eye disorder.  As such has not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

As noted in the Introduction, the Veteran's representative has raised a claim to reopen a previously denied claim for service connection  for a right eye disorder, to include as secondary to service-connected diabetes mellitus type II.  To date, service connection is only in effect for a left eye disorder and, as such, it has been evaluated as a unilateral disorder.  However, the rating criteria provide for higher evaluations when service connection is in effect for both eyes.  As such, the raised claim is inextricably intertwined with the claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds that the raised claim must be adjudicated by the AOJ prior to an appellate decision on the claim on appeal.

The Veteran underwent a VA ophthalmologic examination in September 2011 that included visual field testing using Goldmann kinetic perimetry and the visual field charts have been associated with the claims file.  The examiner provided diagnoses of pseudophakia (replacement lens) and constricted visual fields, bilaterally.  

In a November 2011 addendum, the examiner indicated that the pseudophakia and constricted visual fields were not related to the service-connected diabetes, which was the basis of the grant of service connection for the left eye disorder.  The examiner did not opine on whether they are manifestations resulting from the left eye disorder itself following cataract extraction and lens replacement.  However, in a December 2011 supplemental statement of the case (SSOC), the RO stated that the examiner had stated that the decreased field of vision was unrelated to the service-connected left eye disorder.  Although the pseudophakia, the presence of a replacement lens, appears to be a necessary outcome of the cataract extraction and lens replacement, and will be used in the evaluation of the left eye disorder, it is unclear whether the decreased field of vision is a manifestation resulting from the left eye disorder.  See 38 C.F.R. § 4.14 (2011).  In this regard, the examiner noted that the constricted visual fields could not be explained by any pathology on examination and recommended a static automated visual field test for clinical confirmation.  Thus, under VA's duty to assist, the Board observes that this test should be conducted and, if a constricted visual field in the left eye is again found, the examiner should be asked to provide an opinion on whether it is a manifestation resulting from the Veteran's service-connected left eye disorder status post cataract extraction and lens replacement.

The Board further observes that the September 2011 examiner provided interpretations of only four of the eight meridians from the visual field charts, i.e., superiorly, nasally, inferiorly, and temporally.  Although the Board is not precluded from interpreting data in such graphical form, see Kelly v. Brown, 7 Vet. App. 471, 474 (1995), Savage v. Shinseki, 24 Vet. App. 259 (2011), the Board finds that it would be helpful if the examiner who will be conducting the new examination to provide an interpretation of the remaining four meridians for each eye, specifically, down (inferior) temporally, down (inferior) nasally, up (superior) nasally, and up (superior) temporally.  

The Board also notes that VA revised the schedular rating criteria for the evaluation of eye disorders effective December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (Nov. 10, 2008).  See also corrections at 74 Fed. Reg. 7,648  (Feb. 19, 2009).  Such regulations apply only to claims filed on or after December 10, 2008.  While the Veteran's claim was received in December 2004, the RO addressed such regulations in the December 2011 SSOC.  Therefore, the Board finds that, in fairness to the Veteran, both sets of regulations should be considered in adjudicating his claim.  However, the revised criteria may not be applied at any point prior to the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003). 

Pertinent to this case, the rating criteria for evaluating postoperative cataracts when there is no replacement lens (aphakia) were revised.  However, a replacement lens is present (pseudophakia) in this case; thus, these revised criteria are not applicable.  Nevertheless, the RO should be mindful of both the former and revised criteria in evaluating the Veteran's eye disability, particularly in considering other applicable diagnostic codes.

Lastly, in a September 2010 statement, the Veteran indicated that he had undergone two cataract operations at a VA medical center.  The above VA examination report confirms that he underwent cataract extraction and lens replacement for both eyes.  The record contains treatment notes from the West Los Angeles VA Medical Center (VAMC) dated from July 2005 to January 2007 and October 2009 to June 2010; however, they only document the one cataract surgery for the left eye.  Thus, the RO should obtain any outstanding treatment notes from January 2007 to October 2009 and since June 2010. 

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the raised claim to reopen a previously denied claim for service connection for a right eye disorder, to include as secondary to service-connected diabetes mellitus type II.  

2.  Obtain outstanding treatment records from the West Los Angeles VAMC dated from January 2007 to October 2009 and since June 2010.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding treatment records, schedule the Veteran for a VA ophthalmologic examination so as to determine the nature and severity of his service-connected left eye disorder.  All indicated tests and studies should be undertaken, to include a static automated visual field test, as recommended by the September 2011 VA examiner.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify the current nature and severity of all manifestations of the Veteran's left eye disorder, status post cataract extraction with lens replacement.  In this regard, the examiner should indicate whether the Veteran's pseudophakia and constricted visual field are at least as likely as not manifestations, or otherwise related to, his service-connected left eye disorder, status post cataract extraction with lens replacement.

If current examination does not show a constricted visual field, the examiner should comment on the constricted visual field found during the September 2011 VA examination.

The examiner should also review and offer an interpretation of the September 2011 visual field chart of the remaining four meridians for each eye, specifically, down (inferior) temporally, down (inferior) nasally, up (superior) nasally, and up (superior) temporally.  

Rationale for all requested opinions shall be provided.  

4.  After completing the above, readjudicate the claim, with consideration of the rating criteria in effect both prior to and since December 10, 2008.  If service connection for a right eye disorder is granted, then appropriately rate the disability as a bilateral eye disorder from the effective date of service connection of the right eye disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

